HEATHER E. WILLIAMS, Bar #122664

 

 

Federal Defender
CHARLES J. LEE, Bar #221057
Assistant Federal Defender

 

Branch Chief, Fresno Office OCT 30 a9

2300 Tulare Street, Suite 330 COURT
Fresno, California 93721-2226 EASTERN’ DISTRICT OF GA LJFORNIA
Telephone: (559) 487-5561 BY

 

DEPUTY CLERK

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Case No(s). 1:17-cr-00243-4 LJO

Plaintiff, APPLICATION AND [ ] ORDER
APPOINTING CJA PANEL COUNSEL

VS.

ANDREA R. TODD, Time: 10:30am.
~ Ctrm: 4

Judge: Hon. Lawrence J. O’Neill

)
)
)
) Hearing: December 2, 2019
)
)
Defendant. )
)
)

 

Defendant, Andrea R. Todd, through the Federal Defender for the Eastern District of
California, hereby requests appointment of CJA panel counsel.

Attached, please find announcement confirming retained attorney, Robert S. Wynne, died
on August 4, 2019 and Ms. Todd’s Financial Affidavit as evidence of her inability to retain
counsel. On October 12, 2017, defendant was charged by Indictment (Doc. 1), with 18 U.S.C. §
1349 — Conspiracy to Commit Mail Fraud and Brank Fraud. On October 18, 2017, Ms. Todd
retained Attorney, Robert S. Wynne who represented her through August 4, 2019.

Defendant, Andrea R. Todd, contacted our office today seeking appointed counsel.
Therefore, after reviewing Ms. Todd’s Financial Affidavit (attached), it is respectfully

recommended that CJA Panel Counsel be promptly appointed.

Dated: October xe) , 2019 Lh. (VJ [Lae

CHARLES J. LEE
Assistant Federal Defender
Branch Chief, Fresno Office

 
oOo CO NN DD

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

ORDER
Having satisfied the Court that the defendant is financially unable to retain counsel, the

Court hereby appoints CJA Panel Counsel pursuant to 18 U.S.C. § 3006A.

Dated: October By) , 2019 Wy Meh e

HONORABLE BARBARA Al McAULIFFE
United States Magistrate Judge

to ae Wat Qe |
Maud eeu itu saath ype ted

 
4:38 4 all > a)

€ Q Robert S. Wynne

On behalf of the Wynne family and myself, we
invite you to join us for the Celebration of Life
honoring Robert S. Wynne at the Cha... See More

 

Celebration Of Life
Sunday September 15, 2019
